DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 11/25/2020 with respect to claims 1-7, 11-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment of claim 22 filed 11/25/2020 is rejected under 35 U.S.C. 112(a) because it introduces new matter into the disclosure. The added material which is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzirkel-Hancock et al (US 2013/0185065 A1) in view of Lee et al (US 2009/0119099 A1) and further in view of Chengalvarayan et al (US 2009/0030679 A1).
Regarding claim 1, Tzirkel-Hancock et al disclose a method comprising: detecting sounds using a sensor onboard a vehicle system (Tzirkel-Hancock et al; Para [0026]; microphone 20); determining a value of a signal associated with operation of the vehicle system (Tzirkel-Hancock et al; Para [0027][0056][0064]); filtering out one or more first sounds of the sounds detected by the sensor based on the value of the signal that is determined responsive to the value of the signal exceeding a threshold (Tzirkel-Hancock et al; Para [0061][0064]), wherein one or more second sounds of the sounds remain after the one or more first sounds are filtered (Tzirkel-

Regarding claim 5, Tzirkel-Hancock et al in view of Lee and further in view of Chengalvarayan et al disclose the method of claim 1, wherein the one or more first sounds are filtered by one or more of removing one or more frequencies from the sounds that are detected or reducing one or more amplitudes of the one or more frequencies of the sounds that are detected (Tzirkel-Hancock et al; Para [0061]; engine noise).

Regarding claim 6, Tzirkel-Hancock et al in view of Lee and further in view of Chengalvarayan et al disclose the method of claim 5, wherein the one or more frequencies are associated with the one or more first sounds (Tzirkel-Hancock et al; Para [0061]; engine noise).

Regarding claim 7, Tzirkel-Hancock et al in view of Lee and further in view of Chengalvarayan et al disclose the method of claim 5, wherein the one or more frequencies of the one or more first sounds are associated with one or more of engine noise, wind noise, or noise generated by movement of the vehicle system  (Tzirkel-Hancock et al; Para [0061]; engine noise).

Regarding claim 22, Tzirkel-Hancock et al in view of Lee and further in view of Chengalvarayan et al disclose the method of claim 1, wherein detecting the sounds includes detecting the one or more first sounds with a first transducer and detecting the one or more second sounds with a second transducer (Tzirkel-Hancock et al; Para [0025]-[0026]).

Regarding claim 23, Tzirkel-Hancock et al in view of Lee and further in view of Chengalvarayan et al disclose the method of claim 22, wherein the one or more first sounds are detected using the first transducer in a first location onboard the vehicle system and the one or more second sounds are detected using the second transducer in a second location onboard the vehicle system (Tzirkel-Hancock et al; Para [0025]-[0026]).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzirkel-Hancock et al (US 2013/0185065 A1) in view of Lee et al (US 2009/0119099 A1) and further in view of Chengalvarayan et al (US 2009/0030679 A1) and further in view of Stefan et al (US 2016/0207528 A1).
Regarding claim 2, Tzirkel-Hancock et al in view of Lee and further in view of Chengalvarayan et al disclose the method of claim 1, but do not expressly disclose further comprising: controlling operation of the vehicle system based on the one or more second sounds. However, Stefan et al disclose a method of controlling a vehicle further comprising: controlling operation of the vehicle system based on the one or more second sounds (Stefan et al; Para [0085]; output of voice recognition used for controlling operation of vehicle). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the vehicle control operation taught by Stefan et al as vehicle control operation of the vehicle taught by Tzirkel-Hancock et al because both disclosures vehicle control. The motivation to do so would have been to improve the parking option of the vehicle.
Regarding claim 3, Tzirkel-Hancock et al in view of Lee and further in view of Chengalvarayan et al disclose the method of claim 2, but do not expressly disclose wherein the operation of the vehicle system that is controlled based on the one or more second sounds includes slowing down movement of the vehicle system, stopping the movement of the vehicle system, or changing which route the vehicle system is moving along. However, Stefan et al disclose a method of controlling a vehicle wherein the operation of the vehicle system that is controlled based on the one or more second sounds includes slowing down movement of the vehicle system, stopping the movement of the vehicle system, or changing which route the vehicle system is moving along (Stefan et al; Para [0085]; output of voice recognition used for controlling operation of vehicle). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the vehicle control operation taught by Stefan et al as vehicle control operation of the vehicle taught by Tzirkel-Hancock et al because both disclosures vehicle control. The motivation to do so would have been to improve the parking option of the vehicle.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzirkel-Hancock et al (US 2013/0185065 A1) in view of Lee et al (US 2009/0119099 A1) and further in view of Chengalvarayan et al (US 2009/0030679 A1) and further in view of Hashimoto et al (US 2020/0051435 A1).
Regarding claim 4, Tzirkel-Hancock et al in view of Lee and further in view of Chengalvarayan et al disclose the method of claim 1, but do not expressly disclose wherein the value of the signal that is determined represents a planned or predicted .

Claims 11-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2004/0133426 A1) in view of Stefan et al (US 2016/0207528 A1) and further in view of Lee et al (US 2009/0119099 A1) and further in view of Chengalvarayan et al (US 2009/0030679 A1).
Regarding claim 11, Kimura discloses a noise filtering system comprising: a controller configured to determine a value of a signal associated with operation of a vehicle system (Kimura; Fig 7; controller 30; Para [0030] vehicle speed sensor), the controller also configured to filter out one or more first sounds of sounds detected by a sensor onboard the vehicle system based on the value of the signal that is determined (Kimura; Fig 7; controller 30;  Para [0031] filter 32 filter out noise interpreted as first sound from sensor 12), the controller configured to filter out the one or more first sounds responsive to the value of the signal exceeding a threshold, wherein one or more second sounds of the sounds remain after the one or more first sounds are filtered (Kimura; Fig 7; Para [0031]; output of 32 is second sounds) but do not expressly 

Regarding claim 12, Kimura in view of Stefan and further in view of Lee disclose the noise filtering system of claim 11, but do not expressly disclose wherein the controller is configured to one or more of slow down movement of the vehicle system, stop the movement of the vehicle system, or change which route the vehicle system is moving along as the operation of the vehicle system that is controlled based on the one or more second sounds. However, Stefan et al disclose a system of controlling a vehicle wherein the controller is configured to one or more of slow down movement of the vehicle system, stop the movement of the vehicle system, or change which route the vehicle system is moving along as the operation of the vehicle system that is controlled based on the one or more second sounds (Stefan et al; Para [0085]; output noise 

Regarding claim 14, Kimura in view of Stefan and further in view of Lee disclose the noise filtering system of claim 11, wherein the controller is configured to filter the one or more first sounds by one or more of removing one or more frequencies from the sounds that are detected or reducing one or more amplitudes of the one or more frequencies of the sounds that are detected (Kimura; Fig 7; filter 32 removes noise signals from 13).

Regarding claim 15, Kimura in view of Stefan and further in view of Lee disclose the noise filtering system of claim 14, wherein the one or more frequencies are associated with the one or more first sounds (Kimura; Fig 7; Para [0028]).

Regarding claim 16, Kimura in view of Stefan and further in view of Lee disclose the noise filtering system of claim 14, wherein the one or more frequencies of the one or more first sounds are associated with one or more of engine noise, wind noise, or noise generated by movement of the vehicle system (Kimura; Para [0027]).

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2004/0133426 A1) in view of Stefan et al (US 2016/0207528 A1) and further in view of Lee et al (US 2009/0119099 A1) and further in view of Chengalvarayan et al (US 2009/0030679 A1) and further in view of Hashimoto (US 2020/0051435 A1).
Regarding claim 13, Kimura in view of Stefan and further in view of Lee disclose the noise filtering system of claim 11, but do not expressly disclose wherein the controller is configured to determine a planned or predicted moving speed of the vehicle system, as the value of the signal. However, Hashimoto et al disclose a method of controlling a vehicle wherein the value of the signal that is determined represents a planned or predicted moving speed of the vehicle system (Hashimoto et al; Para [0085]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the vehicle control operation taught by Hashimoto et al as vehicle control operation of the vehicle taught by Kimura because both disclosures vehicle control. The motivation to do so would have been to improve vehicle control based on siren sound detection.

Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2004/0133426 A1)  in view of Lee et al (US 2009/0119099 A1) and further in view of Chengalvarayan et al (US 2009/0030679 A1).
Regarding claim 17, Kimura discloses a method comprising: converting a first sound received by a first transducer into a first analog electrical signal (Kimura; Fig 7; mic 12); converting a second ambient sound received by the first transducer or a 

Regarding claim 19, Kimura in view of Lee et al and further in view of Chengalvarayan et al disclose the method of claim 17, wherein the digitized and filtered version of the second analog electrical signal includes frequencies filtered from a frequency spectrum associated with the second analog electrical signal, the frequencies associated with one or more of wind noise, engine noise, or brake system noise (Kimura; Fig 7; Para [0027]). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2004/0133426 A1)  in view of Lee et al (US 2009/0119099 A1) and further in view of Chengalvarayan et al (US 2009/0030679 A1) and further in view of Hashimoto (US 2020/0051435 A1). 
Regarding claim 18, Kimura in view of Lee et al and further in view of Chengalvarayan et al disclose the method of claim 17, but do not expressly disclose wherein the value of the signal is associated with a planned or predicted moving speed of the vehicle system. However, Hashimoto et al disclose a method of controlling a vehicle wherein the value of the signal is associated with a planned or predicted moving speed of the vehicle system (Hashimoto et al; Para [0085]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to .

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2004/0133426 A1)  in view of Lee et al (US 2009/0119099 A1) and further in view of Chengalvarayan et al (US 2009/0030679 A1) and further in view of Stefan et al (US 2016/0207528 A1).
Regarding claim 20, Kimura in view of Lee et al and further in view of Chengalvarayan et al disclose the method of claim 17, but do not expressly disclose further comprising changing an operational state of the vehicle system based on the digitized and filtered version of the second analog electrical signal. However, Stefan et al disclose a system of controlling a vehicle further comprising changing an operational state of the vehicle system based on the digitized and filtered version of the second analog electrical signal (Stefan et al; Para [0085]; output noise reduced speech signal to voice recognition used for controlling operation of vehicle). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the vehicle control operation taught by Stefan et al as vehicle control operation of the vehicle taught by Kimura because both disclosures vehicle control. The motivation to do so would have been to improve the parking option of the vehicle.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzirkel-Hancock et al (US 2013/0185065 A1) in view of Lee et al (US 2009/0119099 A1) and further in view of Chengalvarayan et al (US 2009/0030679 A1) and further in view of Moghimi (US 2018/0350383 A1).
Regarding claim 21, Tzirkel-Hancock et al in view of Lee and further in view of Chengalvarayan et al disclose the method of claim 1, but do not expressly disclose wherein filtering out the one or more first sounds includes converting an analog signal of the sounds to a digital signal of the sounds and converting the digital signal back to the analog signal. However, Moghimi discloses a system of controlling a vehicle wherein filtering out the one or more first sounds includes converting an analog signal of the sounds to a digital signal of the sounds and converting the digital signal back to the analog signal (Moghimi; Para [0039]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the filter operation taught by Moghimi as vehicle control filter of the vehicle taught by Tzirkel-Hancock because both disclosures vehicle control. The motivation to do so would have been to improve the parking option of the vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/KUASSI A GANMAVO/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651